SHIELDS, J.
“At the conclusion of the trial court’s charge to the jury and on the court making inquiry of counsel as to whether anything had been omitted in said charge to which counsel desired to call the court’s attention, the following appears.
Mr. Mills: Your Honor, I think you ought to charge this jury on the duties and rights of a motorcycle officer in making arrests inside of the municipality concerning the speed laws. If he is obliged to and his duties require him to drive bis motorcycle faster than the speed limit fixed for persons driving in that municipality, it is his duty as an officer to do so. I ask the court to charge that to the jury.”
These requests have been examined by us with no little care and we are of the opinion that they and each of them contain a correct statement of the law. While we entertain this opinion, still we likewise think that the request made of the court by counsel for explanatory instructions to the jury concerning the right of an officer to exceed the limitations of a municipal speed ordinance, if necessary, when in pursuit of and apprehending speed violators in -such municipality, was not an unreasonable one and should have been given.
In Washing v. Gorham, 9 American Law Reports, Annotated, pg. 368, in discussing the rights of officers changed with the enforcement of a municipal ordinance regulating speed, the court, in the announcement of its opinion, in said case, says:
“That the enforcement of statutory or ordinance provisions limiting the speed at which a motor-propelled vehicle shall be driven over a public highway, against a peace officer, would have a tendency to hamper him in the performance of his official duties, can hardly be doubted. * * * Some officers may abuse their privileges in this respect, as well as in others, and must answer for such abuse. What is meant to be said is that the statutory regulations as to speed do not apply to them, and that for an abuse of their privileges in this respect they must answer in the manner they are required to answer for other abuses of privileges.”
In Edberg v. Johnson, Vol. 21, Negligence Compensation Cases, Annotated, pg. 81, is to be found a case closely analagous to the case before us. In passing upon said case, the court says:
“To secure the safety of the public is one of the principal objects of the statute. A criminal, seeking to get away from the scene of his crime, could travel in an automobile driven at a high rate of speed. There are reckless drivers of automobiles who pay no attention to the speed laws. Both classes of offenders must be overtaken by the officers of the law if they are to be placed under arrest. As an aid to officers on patrol duty, no vehicle more serviceable than the motorcycle has as yet been invented. Of course it is possible for some officers to use automobiles instead of motorcycles, but their use would be equally if not more dangerous to others, if driven at a high rate of speed. Taking into- consideration the object sought to be obtained by the statute and the evident purpose of the legislature to except from the operation of the statute vehicles employed as instrumentalities of municipal fire and police departments, we hold that motorcycles so employed are within the exception made by the statute.
We do not hold that any officer, when in pursuit of a lawbreaker, is under no obligation to exercise a reasonable degree of care to void injury to others who may be on the public roads and streets. What we do hold is that when so engaged he is not to be deemed negligent merely because he fails to observe the requirements of the motor vehicle act. His conduct is to be examined and tested by another standard. He is required to observe the care which a reasonably prudent man would exercise in the discharge of official duties of a like nature under like circumstances.”
The last paragraph in each of the foregoing cited cases seems to hit the reason of the rule that while the privilege mentioned may be accorded an officer in pursuit of a violator of the speed law of a municipality, he is nevertheless liable if he abuses that privilege. The law has no favorites, but if it had it would not likely be ready to bestow its favors upon an office-holding class selected to uphold the supremacy of the law rather than to engage in or connive at its violation. Here the ambition to overtake and apprehend the alleged speed violator was of itself in the line of official duty, but the effort to do so could not be made at the cost of violating the rights of another upon the same highway. Here the defendant assumed, as he had a right to assume, that the highway was free from obstruction and safe to travel on. The jury evidently reached this conclusion and in the light of this record we cannot say that they made a mistake.”
(Lemert, J., and Houck, J., concur.)